Case 4:19-cv-04081-BAB Document 19                      Filed 07/01/20 Page 1 of 7 PageID #: 943



                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

LESLEY KOONTZ obo J.S.                                                                   PLAINTIFF

vs.                                 Civil No. 4:19-cv-04081

ANDREW SAUL,                                                                             DEFENDANT
Commissioner, Social Security Administration

                                    MEMORANDUM OPINION

        Lesley Koontz brings this action on behalf of J.S. (“Plaintiff”), a minor, pursuant to 42

U.S.C §405(g) (2010), seeking judicial review of a decision of the Commissioner of Social

Security Administration (Commissioner) finding she is no longer entitled to supplemental security

income (“SSI”) under Title XVI of the Social Security Act (hereinafter “the Act”), 42 U.S.C. §§

423(d)(1)(A), 1382c(a)(3)(A). In this judicial review, the court must determine whether there is

substantial evidence in the administrative record to support the Commissioner’s decision. See 42

U.S.C. § 405(g).

        The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings. ECF No. 5. 1 Pursuant to this authority, the Court

issues this memorandum opinion and orders the entry of a final judgment in this matter.




1 References to the Transcript will be (Tr. ___) and refer to the document filed at ECF No. 11, These
references are to the page number of the transcript itself not the ECF page number.

                                                    1
Case 4:19-cv-04081-BAB Document 19                     Filed 07/01/20 Page 2 of 7 PageID #: 944



1. Background:

        On September 7, 2007, Plaintiff’s mother protectively filed an application for childhood

disability benefits on behalf of Plaintiff, who was 4 years old at the time. (Tr. 24, 217-23). Plaintiff

was found disabled as of August 1, 2007. (Tr. 24). Plaintiff’s disability was determined to have

continued on April 24, 2014. Id. On July 7, 2017, the agency determined Plaintiff, then 14 years

old, was no longer disabled as of July 1, 2017. (Tr. 24).

        An administrative hearing was held on November 29, 2018. (Tr. 24, 44-57). At the

administrative hearing, Plaintiff and Plaintiff’s mother, Lesley Koontz, were present and waived

the right to representation. Id. Plaintiff and Plaintiff’s mother testified at this hearing. Id.

        On February 8, 2019, the ALJ entered an unfavorable decision on Plaintiff’s application.

(Tr. 21-43). In this decision, the ALJ considered the most recent favorable medical decision

finding that Plaintiff continued to be disabled was the determination dated April 24, 2014, known

as the comparison point decision (hereinafter “CPD”). (Tr. 27, Finding 1). The ALJ found at the

time of the CPD Plaintiff had the medically determinable impairment of speech/language delays,

which was found to medically equal section 102.10 of 20 CFR Part 404, Subpart P, Appendix 1.

(Tr. 27, Finding 2). The ALJ found Plaintiff had medical improvement as of July 1, 2017. (Tr.

27-28, Finding 3). The ALJ found that since July 1, 2017, the impairments Plaintiff had at the

time of the CPD had not met or medically equaled section 102.10 of 20 CFR Part 404, Subpart P,

Appendix 1 as that listing was written at the time of the CPD. (Tr. 28, Finding 4). The ALJ found

Plaintiff had been an adolescent as of July 1, 2017 and continued to be an adolescent as of the date

of his decision. (Tr. 28, Finding 5). The ALJ found that, since July 1, 2017, the impairments

Plaintiff had at the time of the CPD had not functionally equaled the listing of impairments. (Tr.

                                                   2
Case 4:19-cv-04081-BAB Document 19                   Filed 07/01/20 Page 3 of 7 PageID #: 945



28-33, Finding 6). Next, the ALJ found Plaintiff had the severe impairments of speech/language

delays and diabetes mellitus since July 1, 2017. (Tr. 33, Finding 7). The ALJ found Plaintiff did

not have an impairment or combination of impairments that met or medically equaled nor

functionally equaled a listing. (Tr. 33-35, Findings 8, 9). The ALJ determined Plaintiff had no

limitation in attending and completing tasks, interacting and relating with others, and moving about

and manipulating objects; the ALJ determined Plaintiff had less than marked limitation in

acquiring and using information, caring for herself, and health and physical well-being. Id. The

ALJ found Plaintiff’s disability ended as of July 1, 2017 and Plaintiff had not become disabled

again since that date. (Tr. 35, Finding 10).

       Plaintiff requested that the Appeals Council’s review the ALJ’s unfavorable disability

determination. (Tr. 383-84). On July 8, 2019, the Appeals Council declined to review the ALJ’s

disability determination. (Tr. 1-4). On July 25, 2019, Plaintiff filed the present appeal. ECF No.

2. The Parties consented to the jurisdiction of this Court on July 25, 2019. ECF No. 5. Both

Parties have filed appeal briefs. ECF Nos. 15, 18. This case is now ready for decision.

2. Applicable Law:

       In reviewing this case, this Court is required to determine whether the Commissioner’s

findings are supported by substantial evidence on the record as a whole. See 42 U.S.C. §405(g)

(2006); Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir. 2002). Substantial evidence is less than

a preponderance of the evidence, but it is enough that a reasonable mind would find it adequate to

support the Commissioner’s decision. See Johnson v. Apfel, 240 F.3d 1145, 1147 (8th Cir. 2001).

As long as there is substantial evidence in the record that supports the Commissioner’s decision,

the Court may not reverse it simply because substantial evidence exists in the record that would

                                                 3
Case 4:19-cv-04081-BAB Document 19                     Filed 07/01/20 Page 4 of 7 PageID #: 946



have supported a contrary outcome or because the Court would have decided the case differently.

See Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). If, after reviewing the record, it is

possible to draw two inconsistent positions from the evidence and one of those positions represents

the findings of the ALJ, the decision of the ALJ must be affirmed. See Young v. Apfel, 221 F.3d

1065, 1068 (8th Cir. 2000).

        A determination that a child is disabled requires the following three-step analysis. See 20

C.F.R. §416.924(a). First, the ALJ must consider whether the child is engaged in substantial

gainful activity. See 20 C.F.R. § 416.924(b). If the child is so engaged, he or she will not be

awarded SSI benefits. See Id. Second, the ALJ must consider whether the child has a severe

impairment. See 20 C.F.R. § 416.924(c). A severe impairment is an impairment that is more than

a slight abnormality. See Id. Third, if the impairment is severe, the ALJ must consider whether

the impairment meets or is medically or functionally equal to a disability listed in the Listing of

Impairments, 20 C.F.R. Part 404, Subpart P, Appendix 1 (the “Listings”). See 20 C.F.R. §

416.924(d). Under the third step, a child’s impairment is medically equal to a listed impairment if

it is at least equal in severity and duration to the medical criteria of the listed impairment. 20 C.F.R.

§ 416.926(a). To determine whether an impairment is functionally equal to a disability included in

the Listings, the ALJ must assess the child’s developmental capacity in six specified domains. See

20 C.F.R. § 416.926a(b)(1). The six domains are: 1) acquiring and using information; 2) attending

and completing tasks; 3) interacting and relating with others; 4) moving about and manipulating

objects; 5) caring for yourself; and 6) health and physical well-being.                 See 20 C.F.R.

416.926a(b)(1); See also, Moore ex rel. Moore v. Barnhart, 413 F.3d 718, 722 n. 4 (8th Cir. 2005).



                                                   4
Case 4:19-cv-04081-BAB Document 19                   Filed 07/01/20 Page 5 of 7 PageID #: 947



       If the child claiming SSI benefits has marked limitations in two categories or an extreme

limitation in one category, the child’s impairment is functionally equal to an impairment in the

Listings. See 20 C.F.R. § 416.926a(d). A marked limitation is defined as an impairment that is

“more than moderate” and “less than extreme.” A marked limitation is one which seriously

interferes with a child’s ability to independently initiate, sustain, or complete activities. See 20

C.F.R. 416.926a(e)(2). An extreme limitation is defined as “more than marked,” and exists when

a child’s impairment(s) interferes very seriously with his or her ability to independently initiate,

sustain, or complete activities. Day-to-day functioning may be very seriously limited when an

impairment(s) limits only one activity or when the interactive and cumulative effects of the

impairment(s) limits several activities. See 20 C.F.R. § 416.926a(e)(3).

       The initial, crucial question in a cessation case such as this is whether the claimant’s

condition has improved since the prior award of disability benefits. Nelson v. Sullivan, 946 F.2d

1314, 1315 (8th Cir. 1991). “The claimant in a disability benefits case has a ‘continuing burden’

to demonstrate that [she] is disabled, … and no inference is to be drawn from the fact that the

individual has previously been granted benefits.” Id. (internal citation omitted); 42 U.S.C. §423(F).

If a claimant meets this initial burden, the responsibility then shifts to the Commissioner to

demonstrate that the claimant is not disabled. Id. (citing Lewis v. Heckler, 808 F.2d 1293, 1297

(8th Cir. 1987)). “If the government wishes to cut off benefits due to an improvement in the

claimants medical condition, it must demonstrate that the conditions which previously rendered

the claimant disabled have ameliorate, and that the improvements in the physical condition are

related to claimant’s ability to work.” Nelson, 946 F.2d at 1315; 20 C.F.R. §404.1594(b)(2)-(5).



                                                 5
Case 4:19-cv-04081-BAB Document 19                  Filed 07/01/20 Page 6 of 7 PageID #: 948



3. Discussion:

       Plaintiff brings the following points on appeal: 1) Whether the ALJ’s finding that Plaintiff

did not meet listings 102.10, 112.06, 109.00, and 112.00 was not supported by substantial

evidence; and 2) Whether the ALJ erred in failing to order IQ testing. ECF No. 15. The

Commissioner argues substantial evidence supported the ALJ’s finding that Plaintiff did not have

an impairment or combination of impairments that met or functionally equaled a listing, and that

the ALJ was not required to order IQ testing. ECF No. 18.

       This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir.

2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable mind

would find it adequate to support the Commissioner's decision. The ALJ's decision must be

affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314 F.3d

964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that supports the

Commissioner's decision, the Court may not reverse it simply because substantial evidence exists

in the record that would have supported a contrary outcome, or because the Court would have

decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). In other

words, if after reviewing the record it is possible to draw two inconsistent positions from the

evidence and one of those positions represents the findings of the ALJ, the decision of the ALJ

must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons stated

in the ALJ’s well-reasoned opinion and in the Government’s brief, the Court finds Plaintiff’s

arguments on appeal to be without merit and finds the record as a whole reflects substantial

                                                6
Case 4:19-cv-04081-BAB Document 19                 Filed 07/01/20 Page 7 of 7 PageID #: 949



evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby summarily

affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v. Astrue, 364 Fed.

Appx. 307 (8th Cir. 2010) (district court summarily affirmed the ALJ).

4. Conclusion:

       Based on the foregoing, the undersigned finds that the decision of the ALJ, denying

benefits to Plaintiff, is supported by substantial evidence and should be affirmed. A judgment

incorporating these findings will be entered pursuant to Federal Rules of Civil Procedure 52 and

58.

       ENTERED this 1st day of July 2020.


                                                     Barry A. Bryant
                                                   /s/
                                                   HON. BARRY A. BRYANT
                                                   U.S. MAGISTRATE JUDGE




                                               7
